[Cite as Mayfair Village Condominium Owners Assn., Inc. v. Grynko, 2013-Ohio-2100.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 99264




       MAYFAIR VILLAGE CONDOMINIUM OWNERS
              ASSOCIATION, INC., ET AL.
                                                         PLAINTIFFS-APPELLEES

                                                   vs.

                         AURIKA A. GRYNKO, ET AL.
                                                         DEFENDANTS-APPELLANTS




                                          JUDGMENT:
                                           AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                  Case No. CP CV-657359

        BEFORE: Rocco, J., Jones, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: May 23, 2013
FOR APPELLANT

Aurika A. Grynko, pro se
c/o 1148 Morning Glory Drive
Macedonia, Ohio 44056

ATTORNEYS FOR APPELLEES

Kevin M. Fields
Robert E. Kmiecik
Kaman & Cusimano, LLC
50 Public Square
Suite 2000
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} In this accelerated appeal, pro se defendant-appellant Aurika Grynko

(“Grynko”) appeals from the trial court’s entry of default judgment against her and in

favor of plaintiff-appellee Mayfair Village Condominium Owners Association, Inc.

(“Mayfair”). We decline to address Grynko’s appeal, because she has failed to file a

brief that conforms with the Rules of Appellate Procedure. Accordingly, we are unable

to adequately assess her assignments of error, and we affirm the trial court’s final

judgment.

       {¶2} Mayfair filed a complaint in foreclosure against Grynko on April 21, 2008, on

the property located at 1736 Wagar Road, Unit 204-A, Rocky River, Ohio (“the

property”).1 On July 23, 2008, Mayfair filed a motion for default judgment. The default

hearing took place on September 30, 2008. The docket reflects that although Grynko

appeared at the hearing, she had not filed an answer to Mayfair’s complaint. The trial

court granted Mayfair’s motion for default judgment on October 1, 2008, but the case was

then referred to the court’s foreclosure mediation program. The parties were unable to

reach an agreement at mediation, and the file was returned to the foreclosure magistrate

for further proceedings.


       1
         Although other parties were named as defendants in the foreclosure action, Grynko is the sole
appellant in this case.
       {¶3} The magistrate’s decision that was adopted by the trial court on

May 29, 2009, determined that Mayfair’s motion for default judgment was well taken.

The trial court determined that all parties had been properly served, but that Grynko had

failed to file an answer, a motion, or any other responsive pleading.                   Accordingly,

Grynko had admitted the allegations in the complaint to be true, and the trial court

granted Mayfair’s motion for default judgment. The property was sold at a sheriff’s sale

on September 20, 2010.

       {¶4} In order to collect on its judgment, Mayfair also filed a notice of garnishment

of Grynko on September 17, 2012. On October 15, 2012, Grynko filed a motion to

release garnishment funds, which the trial court presumptively denied.2 On November 9,

2012, Grynko filed a motion to set aside default judgment. The trial court denied

Grynko’s motion on November 12, 2012, determining that Grynko’s motion did not

comply with Civ.R. 60(B) and was not filed within a reasonable amount of time. Grynko

filed her notice of appeal. Mayfair filed in this court a notice of intent not to file an

appellate brief or to participate in oral argument. Grynko’s assignments of error are as

follows:

       I. The trial court erred in entering default judgment against an incompetent
       person without a guardian or representative. The conditions to enter
       default judgment were not satisfied.

       2
         Although the trial court never ruled on the motion, if a motion is not expressly decided by the
trial court when the case has concluded, the motion is presumed to have been denied. Kostelnik v.
Helper, 96 Ohio St.3d 1, 2002-Ohio-2985, 770 N.E.2d 58,
¶ 13.
       II. The trial court erred in adopting the proposed magistrate decision
       composed by plaintiff’s attorney who did not assert any legal matters in it.

       III. The trial court failed to acknowledge that Grynko’s language barriers
       prevented her from comprehending the proceedings and the trial court
       ignored communication with Grynko.

       IV. By adopting the proposed magistrate decision, the trial court violated
       R.C. 2329.66, 15 U.S.C. 1692, and R.C. Ch. 5311.

       V.   The trial court violated Grynko’s right to due
                           process because it did not conduct
                           an accounting or determine the
                           amount of damages, nor did it
                           establish the truth of any
                           allegations nor conduct an
                           investigation.

       VI. Grynko did not receive the notice of entry of judgment nor the trial
       court’s order denying the motion to set aside judgment. The trial court has
       ignored Grynko’s presence throughout the case.

       VII. The trial court erred in failing to find fraud upon the court by the
       plaintiff’s attorney.


       {¶5} We start by noting that although Grynko elected to file her appeal on the

accelerated calendar, the brief that she filed in this court thwarts the intent behind the

accelerated docket. App.R. 11.1(A) provides that the purpose of the accelerated calendar

is “to provide a means to eliminate delay and unnecessary expense in effecting a just

decision on appeal by the recognition that some cases do not require as extensive or time

consuming procedure as others.” But Grynko’s brief contains seven assignments of

error, implying that she believes that this appeal is extensive and time consuming.
       {¶6} Nonetheless, we decline to address these assignments of error, as Grynko has

failed to file a brief conforming with the Rules of Appellate Procedure. App.R. 11.1(C)

directs that appellate briefs must comply with the form specified by App.R. 16. App.R.

16(A)(7) states that the appellant’s brief shall include “[a]n argument containing the

contentions of the appellant with respect to each assignment of error presented for review

and the reasons in support of the contentions, with citations to the authorities, statutes,

and parts of the record on which appellant relies.” This rule is designed “to aid the

reviewing court in determining whether any reversible error occurred in the lower court

by having the complaining party specify the exact location(s) where such a determination

can be made.” Hildreth Mfg. v. Semco, Inc., 151 Ohio App.3d 693, 2003-Ohio-741, 785

N.E.2d 774, ¶ 32 (3d Dist.). We are not obliged to scour the record in search of evidence

to support an appellant’s assignment of error. Nob Hill E. Condo. Assn. v. Grundstein,

8th Dist. No. 95919, 2011-Ohio-2552, ¶ 11. Nor is it our duty to search for law in

support of an appellant’s argument on appeal. Strauss v. Strauss, 8th Dist. No. 95377,

2011-Ohio-3831, ¶ 72.

       {¶7} Grynko’s brief does not comport with the requirements set forth in App.R.

16(A)(7). First, Grynko’s argument section does not separately address the assignments

of error, and, and a result, it is impossible for us to determine which arguments are

supposed to correspond with which assignment of error. Second, Grynko’s arguments

are unsupported by references to the record, instead relying on bare allegations.
       {¶8} Finally, in the few places where Grynko cites to legal authority, it is

completely unconnected to the record or to the issues she raises on appeal. 3 In her

argument section, Grynko cites to a federal rule of civil procedure and to the Thirteenth

Amendment to the United States Constitution, which pertains to the abolition of slavery

(“Neither slavery nor involuntary servitude, except as a punishment for crime whereof the

party shall have been duly convicted, shall exist within the United States, or any place

subject to their jurisdiction.”). Neither of these citations is germane to the points made in

her assignments of error, and neither legal citation is connected to the record on appeal.

       {¶9} Similarly, Grynko cites to 15 U.S.C. 1692, the Fair Debt Collection Practices

Act, but she fails to make any nexus between this statute and the record from the court

below. Grynko alleges that she was taken advantage of by the plaintiff, who made false

financial statements, but she points to nothing in the record that furthers this claim. The

only other legal citation in Grynko’s argument section refers to R.C. 5311.18, a provision

governing liens for unpaid common expenses for condominium properties.                         Again,

Grynko fails to explain how this provision supports her argument that Mayfair’s attorney

perpetrated a fraud on the court. She further fails to support her fraud argument with any

record citation, and, instead, indulges in baseless accusations.




       3
         Further confusing matters, Grynko’s brief is out of order, does not contain a statement of the
issues, and does not adequately address the proceedings below in her statement of the case. See
App.R. 16(A), (A)(4), (A)(5).
       {¶10} Grynko’s failure to link her argument to the assignments of error, failure to

cite to the record, and failure to provide relevant legal authority, renders her assignments

of error beyond our consideration.

       {¶11} The trial court’s judgment is affirmed.

       It is ordered that appellees recover from appellants costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



____________________________________
KENNETH A. ROCCO, JUDGE

LARRY A. JONES, SR., P.J., and
SEAN C. GALLAGHER, J., CONCUR




#99264
Key Summary Words
The court declined to address appellant’s assignments of error as appellant’s brief did not
conform to the requirements set forth in App.R. 16(A)(7).